21-07023-rdd      Doc 45     Filed 06/08/21 Entered 06/08/21 15:08:26   Main Document
                                          Pg 1 of 3



ABRAMS, FENSTERMAN, FENSTERMAN,
EISMAN, FORMATO, FERRARA,
WOLF & CARONE, LLP
81 Main Street, Suite 306
White Plains, New York 10601
(914) 607-7010
Robert A. Spolzino

Counsel for Rabbi Mayer Zaks

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                  Chapter 11 - Post Confirmation

MOSDOS CHOFETZ CHAIM INC.,                              Case No. 12-23616-rdd

                           Debtor.


CONGREGANTS OF MOSDOS CHOFETZ CHAIM
INC. A/K/A KIRYAS RADIN,                                Adv. Pro. No. 21-7023-rdd

                       Plaintiffs,

                        -against-

MOSDOS CHOFETZ CHAIM INC., CHOFETZ
CHAIM INC., TBG RADIN LLC, SHEM OLAM,
LLC, CONGREGATION RADIN DEVELOPMENT
INC., ARYEH ZAKS, BEATRICE WALDMAN
ZAKS, MENDEL ZAKS, GITTEL ZAKS
LAYOSH, ELIYAHU LAYOSH, SAMUEL
MARKOWITZ, DEBORAH ZAKS HILLMAN, YOM
T. HENIG, STEVEN GREEN, DANIEL GREEN,
ABRAHAM ZAKS and STERLING NATIONAL
BANK,

                      Defendants.


                                     NOTICE OF APPEAL

         PLEASE TAKE NOTICE, pursuant to Federal Rule of Bankruptcy Procedure 8002(a),
21-07023-rdd      Doc 45    Filed 06/08/21 Entered 06/08/21 15:08:26         Main Document
                                         Pg 2 of 3



that aggrieved party Rabbi Mayer Zaks, against whom a permanent injunction has been issued,

hereby appeals, pursuant to 28 U.S.C. §158(a) to the United States District Court for the

Southern District of New York from the Modified Order entered on May 25, 2021 in this

Adversary Proceeding [ECF Docket No. 24] (the “Modified Order”). A copy of the Modified

Order is attached. In accordance with Rule 8004-1 of the United States District Court for the

Southern District of New York, the names of the parties and the appellant affected by the

Modified Order and their respective attorneys of record are listed below:

Party          Name                                         Represented by

Appellant        Rabbi Mayer Zaks              Robert Spolzino
                                               ABRAMS, FENSTERMAN,
                                               FENSTERMAN, EISMAN, FORMATO,
                                               FERRARA, WOLF & CARONE, LLP
                                               81 Main Street, Suite 306
                                               White Plains, New York 10601
                                               914-476-0600
                                               e-mail: rspolzino@abramslaw.com
Plaintiff        Congregants of Mosdos Chofetz Brian K. Condon
                 Chaim, Inc.                   CONDON PAXOS PLLC
                                               55 Old Turnpike Road Suite 502
                                               Nanuet, NY 10954
                                               845-627-8500
                                               email: Brian@CondonPaxos.com
Defendant        Mosdos Chofetz Chaim Inc.     Michael Levine
                                               LEVINE & ASSOCIATES, P.C.
                                               15 Barclay Road Scarsdale, NY 10583
                                               914-600-4288
                                               email: ml@levlaw.org
Defendant        Chofetz Chaim Inc.            Michael Levine
                                               (see above for address)
Defendant        TBG Radin LLC                 Pro Se

Defendant        Shem Olam LLC                         Pro Se

Defendant        Congregation Radin Development Tracy L. Klestadt
                 Inc.                           KLESTADT WINTERS JURELLER
                                                SOUTHARD & STEVENS
                                                200 West 41st Street, 17th Floor
                                                New York, NY 10036-7203

                                               2
21-07023-rdd    Doc 45      Filed 06/08/21 Entered 06/08/21 15:08:26       Main Document
                                         Pg 3 of 3



                                                  212-972-3000
                                                  e-mail: tklestadt@klestadt.com
Defendant      Aryeh Zaks                         Pro Se

Defendant      Beatrice Waldman Zaks              Pro Se

Defendant      Eliyahu Layosh                     Pro Se

Defendant      Mendel Zaks                        Pro Se

Defendant      Gittel Zaks Layosh                 Pro Se

Defendant      Samuel Markowitz                   Pro Se

Defendant      Yom T. Henig                       Pro Se

Defendant      Deborah Zaks Hillman               Pro Se

Defendant      Steven Green                       Pro Se

Defendant      Daniel Green                       Pro Se

Defendant      Abraham Zaks                       Pro Se

Defendant      Sterling National Bank             Pro Se



Dated: White Plains, New York
       June 7, 2021
                                            Respectfully submitted,

                                            ABRAMS, FENSTERMAN, FENSTERMAN,
                                            EISMAN, FORMATO, FERRARA, WOLF &
                                            CARONE, LLP




                                         By: ________________________
                                            Robert A. Spolzino
                                            81 Main Street, Suite 306
                                            White Plains, New York 10601
                                            (914) 476-0600

                                            Counsel for Rabbi Mayer Zaks
                                           3
